ORDER
BUCHMEYER, District Judge.
Now before the Court is Plaintiffs Motion for Reconsideration, Relief from Judgment, or Amended Judgment. The Court hereby adopts the reasoning stated in Nunez v. Wyatt Cafeterias, Inc., 771 F.Supp. 165 and Eurine v. Wyatt Cafeterias, Inc., CA 3-91-0408-H, 1991 WL 207468, both filed on the same date as this Order. For the reasons stated in those opinions, the Court GRANTS Plaintiffs Motion for Reconsideration, VACATES its July 20, 1991 Memorandum Opinion and Order, DENIES Defendant’s March 29, 1991 Motion to Dismiss, and REMANDS the case to the state court from which it was removed.
SO ORDERED.